ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Passarn Zamani Construction Company           )      ASBCA No. 60890
 (P.Z.C.C.)                                   )
                                              )
Under Contract No. W91B4M-09-C-7215           )

APPEARANCE FOR THE APPELLANT:                        Mr. Hussein Husseini
                                                      Director

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Stephen P. Smith, JA
                                                      Trial Attorney

                                 ORDER OF DISMISSAL

       By Order dated 2 December 2016, the Board requested that appellant provide a
copy of the claim it had submitted to the contracting officer prior to the filing of this
appeal. In response, appellant has indicated that it desires to submit its claim to the
contracting officer for a decision. The government has provided appellant with the
contact information for the cognizant contracting officer.

      By Order dated 7 February 2017, the Board informed the parties that it intended to
dismiss the appeal unless either party objected within 14 days of the date of the Order.
The Board has not received an objection from either party.

      Accordingly this appeal is dismissed without prejudice to the contractor's
submittal of a claim to the contracting officer.




                                                                          (·;/- - - -
       Dated: 21 March 2017
                                                /'l~                          //
                                               a:/~~
                                                   MARK N. STEMP~ER
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60890, Appeal of Passaro Zamani
Construction Company (P.Z.C.C.), rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2